                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IN RE: Lisa Irene Geeze
       James J. Geeze, Jr.                                                     CHAPTER 13
                                Debtors

PNC Bank, National Association
                              Movant
              vs.                                                            NO. 16-02980 RNO

Lisa Irene Geeze
James J. Geeze, Jr.
                                Debtors
                                                                       11 U.S.C. Section 362 and 1301
Charles J. DeHart, III Esq.
                                Trustee

                                                    ORDER

         Upon consideration of Movant’s Motion for Relief from the Automatic Stay, it is:

         ORDERED THAT: The Motion for Relief from the Automatic Stay of all proceedings is granted and

 the Automatic Stay of all proceedings, as provided under Section 362 of the Bankruptcy Abuse Prevention and

 Consumer Protection Act of 2005 (The Code), 11 U.S.C. Section 362, is modified with respect to the subject

 premises located at 1140 Dogwood Lane, Bushkill, Pa 18324 (“Property), so as to allow Movant, its

 successors or assignees, to proceed with its rights and remedies under the terms of the subject Mortgage and

 pursue its in rem State Court remedies including, but not limited to, taking the Property to Sheriff’s Sale, in

 addition to potentially pursuing other loss mitigation alternatives including, but not limited to, a

 loan modification, short sale or deed-in-lieu of foreclosure.



 Dated: September 10, 2019                        By the Court,


                                                  Robert N. Opel, II, Chief Bankruptcy Judge      (PAR)




Case 5:16-bk-02980-RNO             Doc 33 Filed 09/10/19
                                                 1       Entered 09/10/19 14:25:09                    Desc
                                   Main Document    Page 1 of 1
